Exhibit 10.9

 

LOGO [g937948exh_logo.jpg]

Celladon Corporation

11988 El Camino Real Suite 650

San Diego California 92130-3579

U.S.A.

Tel. 1.858.366.4081

Fax 1.858.964.0974

www.celladon.com

AMENDMENT TO EMPLOYMENT LETTER AGREEMENT

THIS AMENDMENT (the “Amendment”) to the Employment Letter Agreement between
CELLADON CORPORATION, a Delaware Corporation (the “Company”) and RYAN K. TAKEYA,
an individual (the “Employee”) dated August 31, 2013, as amended on January 23,
2014 (the “Agreement”), is entered into and effective as of the 27th day of May,
2015.

WHEREAS, Company and Employee desire to amend the Agreement as set forth below;

NOW THEREFORE, in consideration of the foregoing premises and the covenants and
promises contained in the Agreement as amended hereby, the Parties, intending to
be bound, hereby agree that the following sections of the Agreement shall be
amended as follows:

 

  1. Section 6(a)(i) is hereby amended and restated as follows:

 

  “(i)

You shall receive severance pay equivalent to nine (9) months of your base
salary in effect (ignoring any decrease that forms the basis for your
resignation for Good Reason, if applicable) on the effective date of your
Involuntary Termination, less standard deductions and withholdings, which shall
be paid in a single lump sum cash payment within seven (7) business days after
the effective date of the Release (as defined in Section 6(c) below). The
“Severance Period” as referenced in other sections of this Agreement shall refer
to the nine (9) month period following your Involuntary Termination; and”

 

 

  2. Section 6(c) is hereby amended and restated as follows:

“(c) Conditions for Severance Benefits. The severance benefits set forth in
Sections 6(a) and 6(b) above are expressly conditioned upon: (i) your continuing
to comply with your obligations under your Confidential Information Agreement
(as defined in Section 8 below); and (ii) you signing and not revoking a general
release of legal claims in the form attached hereto as EXHIBIT A or a
substantially similar form provided that, for the avoidance of doubt, such form
will include a commitment from you to comply with your continuing obligations
under your Confidential Information Agreement, but will not include a
noncompetition provision and will not include a release of any rights or claims
for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the Company’s bylaws, or
applicable law (the “Release”) within the applicable deadline set forth therein
and permitting the Release to become effective in accordance with its terms,
which must occur no later than the Release Deadline (as defined in Section 7
below).”

All other terms and conditions of the Agreement shall remain unchanged and in
full force and effect. All initially capitalized terms not defined herein shall
have the same meaning given to such terms in the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized representatives effective as of the date set forth
above.

 

ACCEPTED AND AGREED TO FOR: CELLADON CORPORATION     RYAN K. TAKEYA “Company”  
  “Employee” By:  

  /s/ Krisztina M. Zsebo

    By:  

/s/ Ryan Takeya

Name:     Krisztina M. Zsebo, Ph.D.     Name:     Ryan K. Takeya Title:   Chief
Executive Officer      

 

2